GOLDTHWAITE, J.
— Under our attachment law, the summons of a person indebted to the defendant, is equivalent to a levy upon his effects, and produces the same consequences. [Duncan v. Ware, 5 S. & P. 119; Thompson v. Allen, 4 Ib. 184.] If the person summoned as a debtor should prove not to be so, the attachment has failed'of its object, and the defendant is not regularly before the Court, because there is nothing, which, by any reasonable intendment can be construed so as to affect him with notice of the pendency of the suit. The consequence of this rule is, that when there is no levy upon effects, and the garnishee, as well as the person who is vouched to appear, as claiming an interest in the debt attached, are both discharged, then nothing remains to support the attachment, and *717any judgment rendered against the debtor upon the supposed indebtedness of the garnishee falls, as a matter of course.
Such is the condition of this case, and without investigating the question, whether the judgment could be sustained if the first answer stood alone, we are satisfied that the subsequent discharge of all the parties connected with the garnishee process, left the judgment without any foundation.
Judgment reversed.